FGT P-1 01/14 SUPPLEMENT DATED JANUARY 17, 2014 TO THE PROSPECTUS DATED DECEMBER 1, 2013 OF FRANKLIN LARGE CAP EQUITY FUND (Franklin Global Trust) The Prospectus is amended as ­follows: I. Effective January 2, 2014, the Franklin Large Cap Equity Fund’s portfolio management team under "Fund Summaries – Portfolio Managers" section on page 8 has been revised to add the following: CARIN LEONG PAI, CFA Vice President of Fiduciary, Executive Vice President and Director of Equity Management of Fiduciary Trust and portfolio manager of the Fund since January 2014. II. Effective January 2, 2014, the Franklin Large Cap Equity Fund’s portfolio management team under the "Fund Details - Management" section on page 15 is revised as follows: CARIN LEONG PAI, CFA Vice President of Fiduciary and Executive Vice President and Director of Equity Management of Fiduciary Trust Ms.
